- Provided by MZ Technologies Table of Contents Exhibit 4.02 INVESTMENT AGREEMENT By this private instrument and pursuant to law, (A) ODEBRECHT S.A. , a joint-stock company, with its principal place of business in the City of Salvador, State of Bahia, at Avenida Luiz Vianna Filho (Paralela) n o 2.841, enrolled in the National Register of Legal Entities (CNPJ) under No. 05.144.757/0001-72, herein duly represented, pursuant to its Bylaws, by its undersigned officers, hereinafter referred to as "ODB"; (B) ODEBRECHT SERVICOS E PARTICIPAÇÕES S.A. , a joint-stock company, with its principal place of business in the City of São Paulo, State of São Paulo, at Avenida Rebouças, n° 3.970, 32° andar-parte, enrolled in CNPJ under No. 10.904.193/0001-69, herein represented, pursuant to its Bylaws, by its undersigned officers, hereinafter referred to as "OSP" and, together with ODB, hereinafter referred to as "Odebrecht"; (C) PETRÓLEO BRASILEIRO S.A.  PETROBRAS , a publicly-held company, with its principal place of business in the City of Rio de Janeiro, State of Rio de Janeiro, at Avenida República do Chile n° 65, enrolled in CNPJ/MF under No. 33.000.167/0001-01, herein duly represented, pursuant to its Bylaws, by its undersigned officers, hereinafter referred to as "PETROBRAS"; (D) PETROBRAS QUÍMICA S.A.  PETROQUISA , a joint-stock company, with its principal place of business in the City of Rio de Janeiro, State of Rio de Janeiro, at Avenida República do Chile n° 65, enrolled in CNPJ/MF under No. 33.795.055/0001-94, herein duly represented, pursuant to its Bylaws, by its undersigned officers, hereinafter referred to as "PETROQUISA" and, together with PETROBRAS, hereinafter referred to as Petrobras System; (E) BRASKEM S.A. , a publicly-held company, with its principal place of business in the City of Camaçari, State of Bahia, at Rua Eteno, n o 1.561, enrolled in CNPJ/MF under No. 42.150.391/0001-70, herein duly represented, pursuant to its Bylaws, by its undersigned officers, hereinafter referred to as "Braskem"; and (F) UNIPAR  UNIÃO DE INDÚSTRIAS PETROQUÍMICAS S.A. , a publicly-held company, with its principal place of business in the City of Rio de Janeiro, State of Rio de Janeiro, at Rua Araújo Porto Alegre n° 36 - 4° andar, enrolled in CNPJ/MF under No. 33.958.695/0001-78, herein duly represented, pursuant to its Bylaws, by its officers undersigned, hereinafter referred to as "Unipar", as the company that controls QUATTOR PARTICIPAÇÕES S.A. , a closely-held company, with its principal place of business in the City of Rio de Janeiro, State of Rio de Janeiro, at Avenida Graça Aranha n° 182, 9° andar, enrolled in CNPJ/MF under No. 09.017.802/0001-89, hereinafter referred to as "Quattor"; (Odebrecht, Petrobras System, Braskem and Unipar, hereinafter referred to, collectively, as "Parties", and, individually and indistinctly, as "Party") WHEREAS: (i) in order to expand the competitiveness and efficiency of Braskem and Quattor and their respective controlled companies and subsidiaries, so that they can compete with international companies, an increase in their scale is required to ensure their strengthening and allow for an internationalization movement through the acquisition of petrochemical assets, with the consequent increase of its global market share; (ii) this scale increase necessarily requires the consolidation of Braskem and Quattor; (iii) Petrobras System, directly or indirectly, holds interest in Braskem and in other petrochemical undertakings in Brazil; (iv) the transition to consolidation and internationalization should drive value accretion to Braskems shareholders; (v) this consolidation movement is in line with the strategic interests of Petrobras System and Odebrecht, as shareholders of Braskem and Quattor; (vi) Odebrecht contributed to the share capital of BRK INVESTIMENTOS PETROQUÍMICOS S.A., a joint-stock company, with its principal place of business in the City of São Paulo, State of São Paulo, at Avenida Rebouças, n° 3970, 32° andar-parte, Pinheiros, CEP 03402-600, enrolled in CNPJ under No. 11.395.617/0001-70 ("BRK"), at accounting cost value, with all common shares issued by Braskem and held by Odebrecht, currently representing 62.3% of Braskems voting capital; (vii) Petrobras System contributed to the share capital of W.B.W.S.P.E. Empreendimentos e Participações S.A., a joint-stock company, with its principal place of business in the City of São Paulo  SP, at Avenida Paulista, n° 920, Cerqueira César, enrolled in CNPJ under No. 11.396.968/0001-03 ("WBW"), at accounting cost value, common shares issued by Braskem and held by Petrobras System currently representing 31.0% of Braskems voting capital; (viii) Odebrecht and Petrobras System intend BRK to hold their current interests in Braskems voting capital upon WBW merger into BRK; (ix) in this integration and strengthening process, Petrobras System and Odebrecht will perform Braskems capital increase; and (x) in this regard, in compliance with certain conditions precedent, Braskems and Quattors shareholders agreed to integrate their activities through the acquisition by Braskem of Unipars interest in Quattor and subsequent merger of Quattors shares by Braskem. 2 BE IT RESOLVED THAT, the parties execute this Investment Agreement (hereinafter referred to as Agreement), under the following clauses and conditions, mutually granted and agreed on, as follows: 1. SUBEJCT MATTER OF THE AGREEMENT 1.1 The subject matter of this Agreement is to regulate the terms and conditions by which Odebrecht and Petrobras System will consolidate their corporate interests in Braskem and Quattor, integrating part of their assets with respect to the petrochemical sector and activities resulting from it, through the following steps, among others (i) WBW merger into BRK, which will hold common shares representing 93,3% of Braskems voting capital currently held by Petrobras System and Odebrecht; (ii) BRK capital increases; (iii) Braskems capital increase; (iv) acquisition by Braskem of Quattors common shares held by Unipar; (v) acquisition of shares by Braskem from Unipar Comercial (as defined below) and Polibutenos (as defined below) as provided herein; (vi) merger by Braskem of all shares issued by Quattor; and (vii) public offering by sale of the controlling interest of Quattor Petroquímica S.A., a publicly-held company with principal place of business in the City of São Paulo, State of São Paulo, at Avenida Joaquim Floriano, 960, 14º andar, enrolled in CNPJ/MF under No. 04.705.090/0001-77 (Quattor Petroquímica). Therefor, the Parties undertake to implement the acts described below, in the form and sequence set forth herein (except for item (vii), which will be carried out when legally required). Due to the interdependence of the steps listed above, the implementation of the act described in item (i) above force, irrevocably and irreversibly, the Parties to implement all acts and operations set forth herein. 2. WBW MERGER INTO BRK 2.1. Within fifteen (15) days from the date of execution of this Agreement, Odebrecht and Petrobras System will approve, in an extraordinary general meeting of BRK (1 st EGM of BRK) and WBW, the WBW merger into BRK, after which Odebrecht and Petrobras System will hold 66.8% and 33.2% of BRKs total and voting capital, respectively. On its turn, BRK will hold Common shares issued by Braskem equivalent to 93.3% of the voting capital of this company. 2.2. On the date of the 1 st EGM of BRK, Odebrecht and Petrobras System will enter into a shareholders agreement of BRK and Braskem, which shall consider the draft in Exhibit 2.3 hereto (Shareholders Agreement). 2.3. Odebrecht represents and warrants to Petrobras System that, on the date hereof and on the date of the 1 st EGM of BRK, BRK does not have obligations, contingencies and/or liabilities of any kind, except as authorized by Clause 10.9 and following hereof. 3 2.4. Petrobras System represents and warrants to Odebrecht that, on the date hereof and on the date of the 1 st EGM of BRK, WBW does not have obligations, contingencies and/or liabilities of any kind. 3. BRK `S CAPITAL INCREASES 3.1. After the 1 st EGM of BRK, and until one (1) business day prior to the end of the period for full payment of Braskems Capital Increase (as defined in Clause 4.1 below), Odebrecht and Petrobras System shall hold a second Extraordinary General Meeting of BRK (2 nd EGM of BRK) to deliberate on, and approve the contribution by Odebrecht, in cash, of funds in the amount of one billion Reais (R$1,000,000,000.00), upon issuance of 26,170,347 new common shares of BRK, with issue price of R$38.21 per share (ODB Contribution). Part of this issue price will be allocated to the share capital and another one will be allocated to the formation of capital reserve, pursuant to the following criteria: (i) the amount resulting from the number of shares issued due to the ODB Contribution multiplied by the unit price of the shares before the ODB Contribution, understood as the value of the share capital divided by the number of shares issued by BRK before the ODB Contribution, will be allocated to the share capital; and (ii) the difference between the total amount of the ODB Contribution and the amount allocated to the share capital will be allocated to the formation of capital reserve. Petrobras System agrees to obtain proper authorizations from meetings, including, without limitation, the approval for waive its preemptive right regarding the subscription of shares at this capital increase of BRK. 3.2. After the ODB Contribution (and provided that it has been carried out pursuant to the terms set forth herein) and until 11 oclock on the last day of the period for full payment of Braskems Capital Increase (as defined below), Odebrecht and Petrobras System shall hold a third Extraordinary General Meeting of BRK (3 rd EGM of BRK) to deliberate on, and approve the contribution by Petrobras System, in cash and until 12 oclock on the last day of the referred period for full payment, of two billion and five hundred million Reais (R$2,500,000,000.00), and one (1) common share issued by Braskem held directly by PETROBRAS, at accounting cost value through the issuance of 65,425,867 new common shares of BRK, with issue price of R$38.21 per share (PTB Contribution). Part of this issue price will be allocated to the share capital and another one will be allocated to the formation of capital reserve, pursuant to the following criteria: (i) the amount resulting from the number of shares issued due to the PTB Contribution multiplied by the unit price of the shares before the PTB Contribution, understood as the value of the share capital divided by the number of shares issued by BRK before the PTB Contribution, will be allocated to the share capital; and (ii) the difference between the total amount of the PTB Contribution and the amount allocated to the share capital will be allocated to the formation of capital reserve. Odebrecht now waives its preemptive right to subscribe for shares in this capital increase of BRK and promises to ratify such waiver during the 3 rd EGM of BRK. 4 3.2.1. The conclusion of all acts expected to occur during the 2 nd EGM of BRK, including, without limitation, ODB Contribution, and the condition precedent for the execution of the 3 rd EGM of BRK and for the obligations of Petrobras System resulting from it. 3.3. The Parties agree that any cash and/or cash equivalents of BRK from WBW subject to monetization until the date of Braskems Capital Increase will be deducted from the PTB Contribution (as defined in Clause 3.2 above), without, however, reducing the number of new common shares of BRK issued due to PTB Contribution under Clause 3.2 above. 3.4. After ODB Contribution and PTB Contribution, Odebrecht and Petrobras System will hold, on the date of the 3 rd EGM of BRK, 53.8% and 46.2% of BRKs total and voting share capital, respectively. 4. BRASKEMS CAPITAL INCREASE 4.1. Within fifteen (15) days after the execution of this Agreement, Odebrecht and Petrobras System shall cause Braskem to convene an extraordinary general meeting of the shareholders to deliberate on and approve an increase of its share capital through private subscription in the amount of four billion and five hundred million Reais (R$ 4,500,000,000.00) to five billion Reais (R$ 5,000,000,000.00), with issuance of new common and preferred shares at the ratio of eighty percent (80%) of common shares and twenty percent (20%) of Class A preferred shares, and at the issue price of fourteen Reais and forty centavos (R$14.40) (Issue Price at Braskems Capital Increase) for each common or preferred share, based on the simple average of quotations of Braskems Class A preferred shares in the last fifteen (15) trading sections prior to the reporting date to the market of the transactions set forth herein (Braskems Capital Increase ). 4.1.1. The difference between the Issue Price at Braskems Capital Increase and Braskems shares book value on the date of Braskems Capital Increase, multiplied by the total number of shares effectively subscribed and paid-up, shall be allocated to the formation of capital reserve. 4.2. Braskem shareholders are ensured the preemptive right for the subscription of the shares issued in Braskems Capital Increase, proportionally to the total number of shares issued by Braskem held by them with against the total number of common and preferred shares issued by Braskem, under Law No. 6404/76 (Corporations Law), according to stockholding on the date of publication of the extraordinary general meeting of the shareholders minutes approving Braskems Capital Increase. 4.3. At Braskems Capital Increase, BRK shall guarantee for itself the subscription and full payment of shares, equivalent to the amount of three billion five hundred million Reais (R$3,500,000,000.00) (BRK Contribution Guarantee), provided that (i) 5 Odebrecht and Petrobras System shall transfer to BRK, exclusively at this point, as part of the consideration for the rights granted to them by this Agreement as BRK shareholders and of their respective obligations provided in this Clause, their preemptive rights with respect to the subscription of common and/or preferred shares, which they will be entitled to on the date of Braskems Capital Increase in order to allow BRK to fully exercise them, and (ii) BRK Contribution Guarantee shall be, as possible, used entirely by BRK to pay Braskem's Capital Increase up, including through the subscription and full payment of eventual remaining shares resulting from the non-subscription of this increase by non-controlling shareholders. 4.4. In case BRK is not able to use BRK Contribution Guarantee in full for the purpose intended in Clause 4.3 above, Odebrecht and Petrobras System shall mutually decide the destination of BRK Contribution Guarantees unused balance. 5. ACQUISTION OF QUATTOR SHARES HELD BY UNIPAR 5.1. As provided in Clauses 5.1.1 to 5.1.6 below, Unipar undertakes to sell and transfer to Braskem, and Braskem undertakes to purchase and acquire from Unipar, all common shares issued by Quattor currently held by Unipar, representing, on the date hereof, sixty percent (60%) of Quattors voting and total capital (Quattor Shares), through the payment of six hundred forty-seven million three hundred thousand Reais (R$647,300,000.00) in cash and by undertaking the BNDESPAR Obligation (as defined below, and, together with the value of Quattor Shares, the Quattor Price). 5.1.1. The installment in cash of Quattor Price will be paid according to the following: (i) fifty million Reais (
